EXHIBIT 10.32

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of December 28, 2005, by and between PC MALL, INC., a Delaware
corporation, (the “Company”), and Frank F. Khulusi, an individual (“Executive”).

RECITALS

WHEREAS, the Company and Executive entered into that certain Employment
Agreement, effective January 1, 1995, setting forth the terms and conditions of
Executive’s employment with the Company (the “Employment Agreement”);

WHEREAS, the parties hereto mutually desire to amend the Employment Agreement as
provided herein solely to revise the Employment Agreement to make change of
control payments automatically due upon the occurrence of a change of control
rather than at the election of Executive in order to avoid an unintended excise
tax upon the payment of any such change of control amounts, which excise tax
would have otherwise resulted without such amendment as a result of the adoption
of new Internal Revenue Code Section 409A.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained in this Amendment, the parties hereto agree as follows:

1. The first sentence of Section 5 of the Employment Agreement is hereby
deleted.

2. The following language of the second sentence of Section 5 of the Employment
Agreement is hereby deleted:

“In the event that Executive terminates his employment pursuant to this
Section 5 without Good Reason after a Change of Control, he shall be entitled to
receive a lump sum payment upon such termination…”

3. The following language shall replace the deleted language described in item 2
above:

“In the event of a “Change of Control,” upon consummation of such “Change of
Control” this Employment Agreement shall terminate and Executive shall receive a
lump sum payment …

4. Except to the extent specifically modified herein, the Employment Agreement
remains in full force and effect.

5. This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other party hereto, it being understood the parties need not sign the same
counterpart.

 

1



--------------------------------------------------------------------------------

6. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Employment Agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

PC MALL, INC. By:  

/s/ Theodore R. Sanders

Name:   Theodore R. Sanders Title:   Chief Financial Officer EXECUTIVE

/s/ Frank F. Khulusi

Name:   Frank F. Khulusi

 

2